 



EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED
Northrop Grumman Security Systems, LLG
7040b Troy Hill Drive
Suite 510, MS 8822
Elkridge, Maryland 21075
PO ACKNOWLEDGEMENT
FOR
MASTER PURCHASE ORDER
Please sign, date, and return immediately via fax to the Buyer’s number on the
first page of PO or email a signed PDF copy to the Buyer.
Acknowledged and accepted by:
Company Name: CEPHEID

                  Signature:   /s/ Joseph H. Smith     
 
                Printed Name:   Joseph H. Smith     
 
               
Title:
  Sr. V.P. and General Counsel 
 
               
Date:
  August 15, 2007     
 
               

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



PURCHASE ORDER:
REPRINT

          Order Placed with: 10037678   PURCHASE ORDER Issue Date: 08/15/2007
 
  CEPHEID    
 
  904 CARIBBEAN DR.   Authorized by cognizant buyer
 
  SUNNYVALE CA 94089-1189    
 
  Attn: BRANT ADORNATO       Invoices are required and must identify the city
and state               Electronic Systems in which the work was performed.
Where applicable, labor               Northrop Grumman Systems Corporation and
material must be identified separately.               7055 Troy Hill Drive Send
invoices to Northrop Grumman, PO Box 392,
              Troy Hill #3 MS 8822 MS A320, Baltimore, MD 21203
              Elkridge MD 21227



Forward correspondence and inquiries to buyer: DONALD HANNAH
Phone No: (410) 471-4072 Ext: Fax No: (410) 694-2560
Email: donaid.hannah@ngc.com
PLEASE SUPPLY THE FOLLOWING SUBJECT TO SPECIFICATIONS, DRAWINGS, DESIGNATED
REVISION OF STANDARD TERMS AND CONDITIONS REFERRED TO HEREIN AND/OR ATTACHED
HERETO.
     PO Header Text
======================================================
===========================
CHANGE NOTICE #1, DATED 08-15-07
Change Notice #1 clarifies last document under “Applicable Documents” contained
in PO Item Text. Specifically, the following wording is added as follows: as
specifically referenced in the other applicable documents”.

                                          Quantity     UoM     Description  
Unit Pri     Unit               1     LT  
MASTER PURCHASE ORDER - 5 YEAR O&M
            1.00     LT                
Period of Performance: 10/01/2006 To 09/30/2011
                       

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



THE ABOVE ITEM CONTAINS THE FOLLOWING SERVICES

                                                    10       1     LT  
Master Purchase Order - 5 Year O&M
  Rate:     1.00       1.00                          
Invoices must identify line items in accordance with the above
                       

Purchase Order Line Item Details
Line Item Details
Req Line Item Text
5 YEAR BDS OMC MASTER PURCHASE ORDER
SCOPE
This Master Purchase Order (MPO) delineates the contractual agreements and
commitments between Northrop Grumman Security Systems and Cepheid for support
the USPS BDS OMC program for governmental fiscal years FY2007 through FY2011. In
support of this program NGSS will issue multiple purchase orders for Consumable
Products, Spare Parts, Repair Services, Calibration Services, Technical Support
Services, and Escrow Services. Applicable terms for purchase orders will be in
accordance with the documents listed below. Cepheid will accept purchase orders
issued by NGSS for needed materials and services in accordance with the
provisions of this master purchase order. Purchase orders will refer to the
master purchase order number and incorporate the provisions of the master
purchase order by reference.
Expiration
This master purchase order is valid through September 30, 2011
Changes
Changes to this master purchase order can only be made by mutual agreement
between Buyer and Seller
Limitations
Funding for the 5 year CMG program will be issued annually.
Seller is not authorized to incur any cost solely as a result of this master
purchase order
Seller is not authorized to incur cost until a purchase order is issued by NGC.
Seller is not authorized to make commitments beyond that necessary to support
current PO authorizations.
No research or development, or modifications to deliverables shall be funded
under this master purchase order. Any such development shall be performed under
separately negotiated terms and conditions, including, without limitation, the
allocation of rights to USPS if such work is accomplished with USPS funding.
Subject to annual funding limits and purchase quantity adjustments, total
estimated annual expenditures for each FY including all FY07 commitments to date
are:
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



FY07 $ [***]
FY08 $ [***]
FY09 $ [***]
FY10 $ [***]
FY11 $ [***]
Applicable documents
The following documents, associated attachments and references apply to the
purchase of materials and services ordered by NGSS in support of the USPS 5 year
BDS OMC program:
“ Supplemental Clauses, Rev S, dated 14 August 2007
“ Terms and Conditions: Terms and Conditions for Cepheid and Northrop Grumman
Security Systems, LLC, Exhibit A, Rev B, dated 2 December, 2005
“BDS Technical Requirements Document (TRD) for No-Identifier Modulo (BIM), Rev
8,3, dated 21 September 2005.
“Biohazard Detection System (BDS) Statement of Work for the Bio-identifier
Module (BIM), Rev G, dated 21 September 2005.
“BDS Operations and Maintenance/Consumables Technical Support Statement of Work,
Rev 1, dated February 1, 2007
“BDS Calibration, Repairables and Spare Parts Statement of Work, Rev 11, dated
31 July 2007
“BDS Escrow Agreement, Rev G, dated 6 July 2006 & Addendum 1, dated 28
September 2006
“ USPS Interim Internal Purchasing Guidelines, PM Issue 1, dated 15
November 2001, as specifically referenced in the other applicable documents
Security Details

 
Classified(Y/N) [N]
 
Delivery Details
 
Shipping Instructions
 
Regular Shipment (See instructions to supplier)
 
Delivery Terms
 
Incoterms: ORG freight Collect shipment (Different incoterms may apply to each
item)
 
Deliver To
 
ES Sector
Northrop Grumman Electronic Systems
7055 Troy Hill Drive
Elkridge MD 21075-7063

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



 
Quality Details
 
Source Inspection
 
Yes( )No(X)
GOVT.[ ] NORTHROP GRUMMAN[ ]
 
Terms and Condition Details
 
Terms & Conditions Text
 
Terms and Conditions for Cepheid and Northrop Grumman Security Systems, LLC,
Exhibit A, Rev B, Dated December 20051s hereby incorporated and applies to this
order,
 
Government Contract Details
 
Contract Number: 3BMHRD-03-Z-5541
 
Payment Details
 
Tax Designation
 
Non-Taxable
 
Payment Terms
 
0% 0 DAYS NET 30
 
Currency: USO American Dollar

PURCHASE ORDER Total:            1.00 USD
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



PURCHASE ORDER:
REPRINT
Instructions to Supplier:
1. Export Requirement - This purchase order may contain licensable technical
data covered under the International Traffic in Arms Regulation (“ITAR’”). Prior
to any export or release to any non-U.S, person of licensable data, you must
obtain export approval from the U.S. Dept: of Slate, Office of Defense trade
Controls.
2. Order Identification - Show our order number and line item on all invoices
(if required), bills of fading, express receipts and containers.
3. Shipping Instructions - (a) All domestic transportation (U.S. including
Puerto Rico) should be routed through Ryder Logistics utilizing the SCATS online
routing system or Ryder provided Routing instructions. The SCATS system is
accessed on the OASIS Website at the following Internet address:
https://oasis.northgrum.com (OASIS requires Netscape or Internet Explorer
version 5.x or later). Contact the Ryder Transportation Management Center at
877-828-8646 (Backup number 817-490-5300) at least three days prior to shipment
to obtain a SCATS User ID, Password and training or Routing Instructions.
(b) International shipments (Shipments from countries outside the U.S. and
Puerto Rico) should be routed in accordance with the approved carriers and
procedures listed on the Supplier Transportation Routing Instructions on the
OASIS Website for the Electronic Systems Business Unit location issuing the
Purchase Order. If you cannot access the Internet, please contact the buyer for
instructions. (c) Consolidate all material to be shipped o one location on any
one day into a single shipment. (d) Route shipment as specified above, unless
directed otherwise by the Buyer. Please adhere to the delivery address as
indicated by this purchase order. Shipment or receipt of product at any other
location may result in delayed or non-payment.
4. Finishes and Terminations: When any change in product or part number is made
or planned which would incorporate lead (Pb)-tree finish or lead (Pb)-free
solders, seller is required to inform the buyer. Seller shall include the
substance of this clause in every applicable purchase order for parts specified
in buyer.s bill of material and/or parts list (when present). Change
notifications received from seiler.s suppliers in response to this clause shall
be forwarded to the Northrop Grumman buyer for disposition.
5. Transportation Related Charges - (a) All transportation should be routed
through Ryder Logistics or Buyers designated Freight Forwarders or carriers as
shown above. Seller will be responsible for any additional transportation costs
for failing to follow these instructions. (b) Northrop Grumman Electronic
Systems is self-insured. Do NOT insure shipments to any facilities or “declare
value for carriage”. You will be responsible for any insurance costs that result
from doing so. (c) Seller must contact Buyer for instructions when it desires
shipping arrangements other than those specified.
6. Packaging, Labeling and Marking - (a) Package all items per ASTM D 3951 or
best generally accepted commercial equivalent. (b) Each purchase order line item
must be packaged and Barcoded separately when being shipped in the same box.
(Note: SCATS will generate a Barcode for each Purchase Order line item shipped).
(c) If one shipping container is used to consolidate more than one Purchase
Order, mark the outside of the container with all Purchase Order Numbers and
indicate “Consolidated Shipment”. Also indicate same on the packing list. When
shipping multiple boxes, they should be marked 1 of 5, 2 of 5, etc. (d) Packing
List (or Barcode for SCATS generated shipments) Include a separate packing list
for each purchase order in all shipments giving our purchase order number,
quantity, weight, and contents of container. The packing list must be affixed to
the outside of the package or container in an easily accessible
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



packing slip envelope and must clearly identify a packing slip number or invoice
number. (e) All packages or shipping containers must be clearly labeled and
marked with special handling, orientation or hazardous material labels or
markings as required by all United States Government or International
Regulations required for safe and lawful transport.
7. PO Terms and Conditions - The general terms and conditions of sale referenced
herein may be found on the following Internet address,
https://oasis.northgrum.com/esss/contract.htm#procforms. OASIS requires Netscape
or Internet Explorer version 5.x or later. If you cannot access the internet,
please contact the Buyer for copies of referenced Forms and Instructions
8. Northrop Grumman Business Conduct - In the event that seller becomes aware of
unethical or unlawful conduct pertaining to this order by Northrop Grumman
employees, seller can contact the Northrop Grumman OpenLine at telephone
1-800-247-4952 to report such conduct.
9. Invoice - By submitting an invoice, Seller is certifying that it is in
compliance with the Fair Labor Standards Act of 1938, as amended. Submit a
separate invoice for each shipment and/or each purchase order, showing shipment
destination. If shipment is not to buying point, provide one copy of bill of
lading or express receipt to the Buyer. In the event that invoicing is by a
concern other than the Seller, notify Buyer in writing.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



BDS O&M/C Program
Supplemental Clauses
Rev S, dated 14 August 2007

          Applicable Documents:       The list of applicable documents is
contained within the Master Purchase Order.   Attachments:      
 
  Attachment 1   Incremental Period of Performance Table
 
  Attachment 2   5 Year OM/C Multi-year and Single Year Cartridge Pricing
 
  Attachment 3   Liquidated Damages
 
  Attachment 4   [***] Clause
 
  Attachment 5   Change Control Clause
 
  Attachment 6   5 Year OMIC Multi-year Buffer Pricing
 
  Attachment 7   5 Year OM/C Calibration, Repairables and Spare Part Pricing
 
  Attachment 8   Technical Support Pricing

5 Year Purchase Commitment
(Funded annually)
Fiscal Year Definition:

         
 
  FYXX = (period of performance)      
 
  FY07 = (10-1-06 to 9-30-07)    
 
  FY08 = (10-1-07 to 9-30-08)    
 
  FY09 = (10-1-08 to 9-30-09)    
 
  FY10 =(10-1-09 to 9-30-10)    
 
  FY11 =(10-1-10to9-30-11)    

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Consumables — Minimum Quantities and Purchase Commitment Requirements
Cartridges
The Buyer and Seller have agreed that the minimum quantity of cartridges to be
delivered over the 5 year contract is [***]. in the first year of the contract
(FY07) the Buyer shall order a minimum of [***] cartridges. In each of the
subsequent years (FY08 through FY11) the minimum volume shall be [***]
cartridges.
Quantity Notification for Following Fiscal Year:
The Buyer agrees to commit, in writing, to Seller, that the order quantity for
the following year (beginning October 1st) shall be agreed upon by August 1st of
the current year. Quantities ordered on August 1st that are at or above the
minimum for the subsequent year will earn the applicable volume discount per
Attachment 2 (5 Year OM/C Multi-year and Single Year Cartridge Pricing), Table
1. Any subsequent increase to the quantity ordered August 1st shall not affect
pricing for the period.
The Purchase Order for the following Fiscal Year shall be issued by Buyer to
Seller within 60 days of contract award by USPS to Buyer.
Issuance of a Purchase Order shall not be later than that required to facilitate
the first delivery of cartridges from Seller to Buyer based upon Buyer’s
schedule.
Subsequent funding releases with associated quantities for the follow on periods
of performance for FY08 through FY11 shall be issued in advance of the
associated Fiscal Year and funded annually.
[***]
Applicable NTE (Unit Price) for FY07:
Note that all unit prices applied herein are NTE values and will remain as NTE
values until the NTE purchase is definitized. Notwithstanding such NTE values
described above, however, unit prices quoted herein are exclusive of royalties
to be paid by Buyer in regard to Applied Biosystems that are due as a result of
the price mark-up between the cartridge unit price of the definitized
subcontract and the unit price charged to Buyer’s customer.
FY07-A is defined by the quantity of cartridges shipped prior to 10-1-06 (end of
Q3 2006)
FY07-B is defined as the quantity of cartridges shipped from 10-1-06 until
8-14-07
FY07-C is defined as the qty shipped after 8-14-07
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



The unit price and quantity definition for FY07 is separated into 3 incremental
periods of performance. These incremental periods of performance are defined as
follows: FY07-A, FY07-B, and FY07-C, and are so identified in Attachment 1
(Incremental Period of Performance Table). The total number of cartridges to be
purchased in FY07 is [***].
Contract definitization prior to 8-15-07, as detailed in Attachment 1, will
result in a credit due to NGSS from Cepheid in the amount of $[***]. Once the
final shipments of cartridges have been received by NGSS, and prior to
September 24, 2007, Cepheid will deliver to NGSS a check for the total amount of
the credit due. The receipt of this check will reconcile the unit price for all
cartridges delivered in FY07 ([***]) to be $[***].
Price Validity:
The single year and multi-year cartridge pricing contained in Attachment 2 shall
remain valid for the life of the contract.
Liquidated Damages for Termination for Convenience:
The Buyer shall notify the Seller as soon as reasonably practicable upon USPS
notification of termination for convenience. Upon notification of termination
for convenience, pricing on any cartridges delivered to date under the
multi-year contract shall be adjusted to base line (single year) prices (see
Attachment 3) per the volumes delivered within each year of the prior year’s
deliveries. However, once [***] cartridges have been delivered, any price
adjustment look back shall apply only to cartridges delivered above the [***]
cartridge volume. The quantity of cancelled cartridges will equal the number
necessary to fulfill the minimum delivery requirements for the remaining
periods. Damages for minimum cartridge quantities that will not be ordered will
be calculated per Attachment 3 (Liquidated Damages).
In addition, Clause B-12 shall apply in reference to materials.
Non-Cartridge Pricing Validity:
The pricing for Buffer 1, Buffer 2 and Buffer 3, contained in Attachment 6 —
Table 1, shall remain valid for the life of the contract.
The Calibration pricing (see Attachment 7 — Table 1), the Repairables pricing
(see Attachment 7 — Table 2) and the GX Module Spare Part pricing (see
Attachment 7 — Table 3), contained in Attachment 7, shall remain valid for the
life of the contract.
The Technical Support pricing in Attachment 8 — Table 1, shall remain valid for
the life of the contract.
Buffer Quantity Notification for Following Fiscal Year:
The Buyer agrees to commit, in writing, to Seller, that the order quantity of
Buffer 1, Buffer 2 and Buffer 3 for the following year (beginning October 1st)
shall be agreed upon by August 1st of the current year. The ordered quantity for
each of the Buffers must be for the entire following fiscal year. The lead time
for Buffer orders is 90 days.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Conversion to other Agents:
(Buyer’s right to change to other cartridges/agents)
The Buyer may change cartridge product from one cartridge type or assay to
another(or other applicable agent cartridge) within any Performance Segment or
Period of Performance. In such event, the BA Taqman price schedule shall apply
to the ordered BA Taqman cartridges and the alternative price schedule shall
apply to the ordered alternative cartridges, with the earned quantity price
break within the applicable product price schedule being based upon the
cumulative quantity of cartridges projected for delivery within the subject
period of performance regardless of type or agent (e.g. if Buyer purchases
1 million BA Taqman cartridges and 1 million alternative cartridges in a given
FY period of performance, the [2] million quantity cartridge prices for the BA
Taqman cartridges and the alternative cartridges would then be used).
Marking and Identification of Cartridges:
Each cartridge shall be uniquely identified. Each cartridge shall include a bar
code label located on the front face (side opposite the reaction tube). The bar
code shall be 22 characters in length and shall include an eight (8) digit
serial number, an expiration date, the reagent lot number and a product code
that ensures that the cartridge can only be used with appropriate assay
definitions within the GeneXpert software database.
The Seller shall provide cartridges in cases of 120 counts. A case shall be
affixed with an external label to include, in human readable and bar-code
formats, the product code, the expiration date, and the reagent lot number of
the contents. For each label, the human readable and bar-code formats will match
in the information they represent and will accurately represent the contents to
which the label is affixed. The case container shall be marked with an
orientation marking indicating transport and storage must be in an upright
manner.
[***] Clause:
The [***] Clause, Rev A, dated March 28, 2007 (see Attachment 4) is incorporated
into the Terms and Conditions for Cepheid and Northrop Grumman Security Systems,
LLC, Exhibit A, Rev B, dated 2 December, 2005, incorporated herein by reference,
and replaces the previous clause.
Escrow:
The BDS Escrow Agreement, Rev G, dated 6 July 2006 & Addendum 1, dated 28
September 2006, shall remain in full force and effect for the life of this
agreement.
Invoicing for Technical Support:
For recurring Technical Support activities, the SELLER will invoice the BUYER
each month for one twelfth (1/12) of the issued Technical Support purchase order
value. The SELLER will submit an invoice to the BUYER detailing the period
covered by the
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



invoice and the amount being claimed for the period, by the 15 working day of
the following month. The BUYER will review the invoice upon receipt, and work
with the SELLER to resolve any issues without undue delay. Once the BUYER has
completed the review and accepted the invoice, the invoice will be paid by the
BUYER in accordance with the terms and conditions contained in the purchase
order.
For non-recurring Technical Support activities, the SELLER will submit an
invoice against the fixed price purchase order specifically issued to cover such
activities The BUYER will review the invoice upon receipt, and work with the
SELLER to resolve any issues without undue delay. Once the BUYER has completed
the review and accepted the invoice, the invoice will be paid by the BUYER in
accordance with the terms and conditions contained in the purchase order.
Resolution of [***]:
The BUYER and SELLER shall resolve the [***] each calendar quarter, in
accordance with the BDS Technical Requirements Document (TRD) for Bio-ldentifier
Module (BIM), Rev 8.3, dated 21 September 2005, for the period of performance of
this agreement. The process for resolution will be as follows:
The BUYER will send to the SELLER, by the 5th working day following the end of a
calendar quarter, a summary spreadsheet (see [***] Clause Calculation Template)
for the quarter that will detail [***]:

  °   [***]     °   [***]     °   [***]     °   [***]     °   [***]     °  
[***]     °   [***]     °   [***]     °   [***]     °   [***]     °   [***]

The Seller will have 10 working days from receipt of the summary spreadsheet to
review the data.
The BUYER and SELLER will review and discuss the quarterly [***] summary data at
the next Weekly Action Item conference call, following the completion of the
SELLER’s 10 working day review period.
The BUYER will present to the SELLER [***] for the quarter.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



The SELLER will have 5 business days from receipt (of notification of the [***])
from the BUYER to comment on the BUYER’s notification.
After the SELLER’s comment period has expired, the BUYER will then notify the
SELLER of the [***] for the quarter.
If the SELLER disagrees with the BUYER’s [***], the SELLER can invoke dispute
resolution.
Change Control Clause:
The Change Control Clause (see Attachment 5), is incorporated into the Biohazard
Detection System (BDS) Statement of Work for the Bio-identifier Module (BIM),
Rev G, dated 21 September 2005, Section 3.5.3, incorporated herein by reference,
and replaces the previous clause.
USPS Regulations Incorporated by Reference:
The following listed USPS Regulations, USPS Interim Internal Purchasing
Guidelines, PM Issue 1, dated 15 November 2001, are hereby incorporated by
reference:
B-4, Variation on Quantity, 1/97
B-5, Certificate of Conformance, 1100
B-26, Protection of Postal Service Buildings, Equipment, and Vegetation, 1/97
B-27, Performance at Occupied Postal Premises, 1/97
B-28, Safety and Health Standards, 1/97
1-11, Prohibition Against Contracting with Former Officers or PCES Executives,
1/97
5-2, Subcontractor Cost or Pricing Data, 1/97
7-9, State and Local Taxes (Indefinite Delivery Equipment Rental), 1/97
8-2, Authorization and Consent, 1/97
8-3, Notice and Assistance Regarding Patent and Copyright Infringement, 1/97
8-7, Withholding Payment (Tech Data and Computer S/W), 1/97
B-19, Excusable Delays, 1/97
1-12, Use of Former Postal Service Employees, 10/01
4-14, Non-Commercial Software Development Warranty
4-13, Software License Warranty and Indemnification
B-1, Definitions, 1/97
B-16, Suspensions and Delays, 1/97
1-5, Gratuities or Gifts, 1/97
9-1, Convict Labor, 1/97
9-5, Contract Work hours and Safety Standards Act — Safety Standards, 1/97
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



1-6, Contingent Fees, 1/97
3-1, Small, Minority and Woman-Owned Business Subcontracting Requirements, 2/99
3-2, Participation of Small, Minority and Woman — Owned Businesses, 2/99
9-6, Walsh-Healey Public Contracts Act, 1/97
9-7, Equal Opportunity, 1/97
9-13, Affirmative Action for Handicapped Workers, 1/97
9-14, Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era,
1/97
B-12, Termination for Convenience or Default (January 1997) — (only for
materials)
2-11, Postal Service Property — Fixed-Price (January 1997)
7-4, Insurance, Standard Provisions
5-1, Price Reduction for defective Cost or Pricing Data, 1/97 (This clause
pertains only to Buffers, and specifically does not apply to the following:
Cartridges; Gx modules; Calibration, Repairs and Spare Parts; and Technical
Support Services).
Modifications to LISPS Regulations:
The following clauses have been modified and are hereby incorporated by
reference:
Rights in Technical Data (modified from Clause 8-6 Rights in Technical Data
(January 1997) (8.3.5))
a. Definitions
(1) Data. Recorded information, regardless of the form or the medium on which it
may be recorded. The term includes technical data and computer software. The
term does not include information incidental to contract administration, such as
financial, administrative, cost or pricing, or management information.
(2) Form, Fit, and Function Data shall have the meaning set forth in the
Supplemental Clauses, Rev S, dated 14 August 2007, Attachment 5 — Change Control
Clause.
(3) Limited Rights Data. Data other than computer software developed at private
expense, including minor modifications of these data.
(4) Technical Data. Data other than computer software, of a scientific or
technical nature.
(5) Unlimited Rights. The rights of the Postal Service in technical data and
computer software to use, disclose, reproduce, prepare derivative works,
distribute copies to the public, and perform and display publicly, in any manner
and for any purpose, and to have or permit others to do so.
b. Allocation of Rights
(1) Except as provided in paragraph c below regarding copyright, the Postal
Service has unlimited rights in:
(a) Technical data first produced in the performance of this contract (except to
the extent that they constitute minor modifications of data that are limited
rights data);
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



(b) Form, fit, and function data delivered under this contract; except that all
form, fit, and function data describing limited rights data must be delivered
with unlimited rights;
(c) Technical data delivered under this contract that constitute manuals or
instructional and training material for installation, operation, or routine
maintenance and repair of items, components, or processes delivered or furnished
for use under this contract; and
(d) All other technical data delivered under this contract, unless provided
otherwise in paragraph g below.
(2) The allocation of rights in any computer programs, data bases, and
documentation will be determined by the Rights in Computer Software clause,
except that limited rights data formatted as computer data bases for delivery to
the Postal Service are to be treated as limited rights data under this Rights in
Technical Data clause.
c. Copyright
(1) Unless provided otherwise in paragraph d below, the supplier may establish,
without prior approval of the contracting officer, claim to copyright in
scientific and technical articles based on, or containing, technical data first
produced in the performance of this contract and published in academic,
technical, or professional journals, symposia proceedings, or similar works. The
prior, express written permission of the contracting officer is required to
establish claim to copyright in all other technical data first produced in the
performance of this contract. When making claim to copyright, the supplier must
affix the applicable copyright notice of 17 U.S.C. 401 or 402. The supplier
grants to the Postal Service and others acting on its behalf a paid-up,
nonexclusive, irrevocable worldwide license in such copyright data to reproduce,
prepare derivative works, distribute copies to the public, and perform and
display the data publicly.
(2) The supplier may not, without prior written permission of the contracting
officer, incorporate in technical data delivered under this contract any data
not first produced in the performance of this contract containing the copyright
notice of 17 U.S.C. 401 or 402, unless the supplier identifies the data and
grants to the Postal Service, or acquires on its behalf at no cost to the Postal
Service, a license of the same scope as set forth in subparagraph c.1 above.
(3) The Postal Service agrees not to remove any copyright notices placed on data
pursuant to this paragraph c, and to include such notices on all reproductions
of the data. d. Release, Publication, and Use of Technical Data
(1) The supplier has the right to use, release to others, reproduce, distribute,
or publish any technical data first produced by the supplier in the performance
of this contract, except to the extent these data may be subject to the federal
export control or national security laws or regulations, or unless otherwise
provided below in this paragraph d.2 following or expressly set forth in this
contract.
(2) The supplier agrees that if it receives or is given access to data necessary
for the performance of this contract that contain restrictive markings, the
supplier will treat the data in accordance with the markings unless otherwise
specifically authorized in writing by the contracting officer. e. Unauthorized
Marking of Data
(1) If any technical data delivered under this contract are marked with the
notice specified in paragraph g below and the use of such a notice is not
authorized by this clause, or if the data bear any other unauthorized
restrictive markings, the contracting officer may at
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission. 
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



any time either return the data or cancel the markings. The contracting officer
must afford the supplier at least 30 days to provide a written justification to
substantiate the propriety of the markings. Failure of the supplier to timely
respond, or to provide written justification, may result in the cancellation of
the markings. The contracting officer must consider any written justification by
the supplier and notify the supplier if the markings are determined to be
authorized.
(2) The foregoing procedures may be modified in accordance with Postal Service
regulations implementing the Freedom of Information Act (5 U.S.C. 552) if
necessary to respond to a request thereunder. In addition, the supplier is not
precluded from bringing a claim in connection with any dispute that may arise as
the result of a final disposition of the matter by a court of competent
jurisdiction.
f. Omitted or Incorrect Markings
(1) Technical data delivered to the Postal Service without limited rights notice
authorized by paragraph g below, or the copyright notice required by paragraph c
above, will be deemed to have been furnished with unlimited rights, and the
Postal Service assumes no liability for the disclosure outside the Postal
Service, the supplier may request, within six months (or a longer time approved
by the contracting officer) after delivery of the data, permission to have
notices placed on qualifying technical data at the supplier’s expense, and the
contracting officer may agree to do so if the supplier:
(a) Indemnifies the technical data to which the omitted notice is to be applied;
(b) Demonstrates that the omission of the notice was inadvertent;
(c) Establishes that the use of the proposed notice is authorized; and
(d) Acknowledges that the Postal Service has no liability with respect to the
disclosure, use, or reproduction of any such data made
before the addition of the notice or resulting from the omission of the notice.
(2) The contracting officer may also (a) permit correction at the suppliers
expense of incorrect notices if the supplier identifies the technical data on
which correction of the notice is to be made and demonstrates that the correct
notice is authorized, or (b) correct any incorrect notices.
g. Protection of Limited Rights Data. When technical data other than data listed
in b.1(a), (b), and (c) above are specified to be delivered under this contract
and qualify as limited rights data, if the supplier desires to continue
protection of such data, the supplier must affix the following “Limited Rights
Notice” to the data, and the Postal Service will thereafter treat the data,
subject to paragraphs e and f above, in accordance with the Notice:
“LIMITED RIGHTS NOTICE
These technical data are submitted with limited rights under Postal Service
Contract No. (and subcontract                     , if appropriate). These data
may be reproduced and used by the Postal Service with the express limitation
that they will not, without written permission of the supplier, be used for
purposes of manufacture or disclosed outside the Postal Service; except that the
Postal Service may disclose these data outside the Postal Service for the
following purposes, provided that the Postal Service makes such disclosure
subject to prohibition against further use and disclosure:
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



1. Use (except for manufacture) by support service suppliers.
2. Evaluation by Postal Service evaluators.
3. Use (except for manufacture) by other suppliers participating in the Postal
Service’s program of which the specific contract is a part, for information and
use in connection with the work performed under each contract.
4. Emergency repair or overhaul work.
This Notice must be marked on any reproduction of these data, in whole or in
part.”
h. Subcontracting. The supplier has the responsibility to obtain from its
subcontractors all data and rights therein necessary to fulfill the supplier’s
obligations under the contract. If a subcontractor refuses to accept terms
affording the Postal Service such rights, the supplier must promptly bring such
refusal to the attention of the contracting officer and may not proceed with
subcontract award without further authorization.
i. Relationship to Patents. Nothing contained in this clause implies a license
to the Postal Service under any patent or may be construed as affecting the
scope of any license or other right otherwise granted to the Postal Service.
Rights in Computer Software (modified from 8-9, Rights In Computer Software,
1/97)
a. Definitions
(1) Computer Software: Computer programs, computer data bases, and their
documentation.
(2) Form, Fit, and Function Data shall have the meaning set forth in the
Supplemental Clauses, Rev S, dated 14 August 2007, Attachment 5 — Change Control
Clause.
(3) Restricted Computer Software. Computer software developed by supplier that
is a trade secret, is commercial or financial and confidential or privileged, or
is published copyrighted computer software, including minor modifications of
this computer software.
(4) Restricted Rights. The rights of the Postal Service in restricted computer
software, as set forth in a Restricted Rights Notice as provided in paragraph g
below, or as otherwise may be provided in a collateral agreement incorporated in
and made part of this contract.
(5) Unlimited Rights. The rights of the Postal Service in computer software to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform and display publicly, in any manner and for any purpose, and
to have or permit others to do so.
b. Allocation of Rights. Except as provided in paragraph c below regarding
copyright, the Postal Service has unlimited rights in:
(1) Computer software first produced in the performance of this contract (except
to the extent that it constitutes minor modifications of computer software that
is Restricted Computer Software);
(2) Form, fit, and function data delivered under this contract; except that all
form, fit, and function data describing limited rights data must be delivered
with unlimited rights;
(3) All other computer software delivered under this contract, except for
Restricted Computer Software provided in accordance with paragraph g below.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



c. Copyright
(1) (a) Except for Computer Software and other data generated by the supplier,
the prior, express written permission of the contracting officer is required to
establish claim to copyright in all computer software or other data first
produced and paid for in the performance of this contract. When making claim to
copyright, the supplier must affix the applicable copyright notice of 17 U.S.C.
401. To the extent such copyright relates solely to Unlimited Rights Computer
Software, the supplier grants to the Postal Service and others acting on its
behalf a paid-up, nonexclusive, irrevocable worldwide license in such
copyrighted computer software to reproduce, prepare derivative works, and
perform and display the computer software and other data publicly. (b) If the
Postal Service desires to obtain copyright in the computer software first
produced by supplier in the performance of the contract and permission has not
been granted pursuant to c.1(a) above, the contracting officer may request the
supplier to establish, or authorize the establishment of, claim to copyright in
the computer software and may request supplier to assign, or obtain the written
assignment of, the copyright to the Postal Service or its designated assignee,
and at supplier’s sole discretion, supplier may so assign said copyright.
(2) The supplier may not, without prior written permission of the contracting
officer, incorporate in computer software delivered under this contract any
computer software not first produced in the performance of this contract
containing the copyright notice of 17 U.S.C. 401, unless the supplier identifies
the computer software and grants to the Postal Service, or acquires on its
behalf at no cost to the Postal Service, a license of the same scope as set
forth in c.1.(a) above or as otherwise may be provided in a collateral agreement
incorporated in and made part of this contract.
(3) The Postal Service agrees not to remove the supplier’s copyright notice
placed on computer software pursuant to this paragraph c, and to include such
notices on all reproduction of the computer software.
d. Release, Publication, and Use of Computer Software
(1) Unless otherwise agreed in a separate document, Unless prior written
permission is obtained from the contracting officer or to the extent expressly
set forth in this contract, the supplier will not supplier may use, release to
others, reproduce, distribute, or publish any computer software first produced
by the supplier and paid for in the performance of the contract. NO
(2) The supplier agrees that to the extent it receives or is given access to
computer software necessary for the performance of this contract that contains
restrictive markings, the supplier will treat the computer software in
accordance with these markings unless otherwise specifically authorized in
writing by the contracting officer.
e. Unauthorized Marking of Computer Software
(1) if any computer software delivered under this contract is marked with the
notice specified in paragraph g below and the use of such a notice is not
authorized by this clause, or if the computer software bears any other
unauthorized restrictive markings, the contacting officer may at any time either
return the computer software or cancel the markings. The contracting officer
must afford the supplier at least 30 days to provide a written justification to
substantiate the propriety of the markings. Failure of the supplier to timely
respond, or to provide written justification, may result in the cancellation of
the markings. The contracting officer must consider any written justification by
the supplier and notify the supplier if the markings are determined to be
authorized.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



(2) The foregoing procedures may be modified in accordance with Postal Service
regulations implementing the Freedom of Information Act (5 U.S.C. 552) if
necessary to respond to a request thereunder. In addition, the supplier is not
precluded from bringing a claim in connection with any dispute that may arise as
the result of the Postal Service’s action to remove any markings on computer
software, unless this action occurs as a result of a final disposition of the
matter by a court of competent jurisdiction.
f. Omitted or Incorrect Markings
(1) Computer software delivered to the Postal Service without the restricted
rights notice authorized by paragraph g below, or the copyright notice required
by paragraph c above, will be deemed to have been furnished with unlimited
rights, and the Postal Service assumes no liability for the disclose, use or
reproduction of such computer software. However, the extent the computer
software has not been disclosed outside the Postal Service, the supplier may
request, within six months (or a longer time approved by the contracting
officer) after delivery of the computer software, permission to have notices
placed on qualifying computer software at the supplier’s expense, and the
contracting officer may agree to do so if the supplier:
(a) Identifies the computer software involved;
(b) Demonstrates that the omission of the notice was inadvertent;
(c) Establishes that the use of the proposed notice is authorized; and
(d) Acknowledges that the Postal Service has no liability with respect to the
disclosure, use, or reproduction of any such computer software made before the
addition of the notice or relisting from the omission of the notice.
(2) The contracting officer may also (a) permit correction, at the supplier’s
expense, of incorrect notices if the supplier identifies the computer software
on which correction of the notice is to be made and demonstrates that the
correct notice is authorized, or (b) correct any incorrect notices.
g. Protection of Restricted Computer Software
(1) When computer software other than that listed in subparagraphs b.1 and b.2
above is specified to be delivered under this contract and qualifies as
restricted computer software, if the supplier desires to continue protection of
such computer software, the supplier must affix the following “Restricted Rights
Notice” to the computer software, subject to paragraphs e and f above, in
accordance with the Notice:
RESTRICTED RIGHTS NOTICE
(a) This computer software is submitted with restricted rights under Postal
Service Contract No. ___and subcontract, if appropriate). It may not be used,
reproduced, or disclosed by the Postal Service except as provided below or as
otherwise stated in the contract.
(b) This computer software may be:
(i) Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Postal Service installation at which the computer
or computers may be transferred;
(ii) Used or copied for use in a backup computer if any computer for which it
was acquired is inoperative;
(iii) Reproduced for safekeeping (archives) or backup purposes;
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



(iv) Modified, adapted, or combined with other computer software, provided that
the modified, adapted, or combined portions of any derivative software
incorporating restricted computer software are made subject to the same
restricted rights;
(v) Disclosed to and reproduced for use by support service suppliers in
accordance with i through iv above, provided the Postal Service makes such
disclosure or reproduction subject to these restricted rights; and
(vi) Used or copied for use in or transferred to a replacement computer.
(c) Notwithstanding the foregoing, if this computer software is published
copyrighted computer software, it is licensed to the Postal Service, without
disclosure prohibitions, with the minimum rights set forth in the preceding
paragraph.
(d) Any other rights or limitations regarding the use, duplication, or
disclosure of this computer software are to be expressly stated in, or
incorporated in, the contract.
(e) This Notice must be marked on any reproduction of this computer software, in
whole or in part.
(2) When it is impracticable to include the above Notice on restricted computer
software, the following short-form Notice may be used instead, on condition that
the Postal Service’s rights with respect to such computer software will be as
specified in the above Notice unless otherwise expressly stated in the contract.
RESTRICTED RIGHTS NOTICE (SHORT FORM)
Use, reproduction, or disclosure is subject to restrictions set forth in
Contract No.                      (and subcontract , if appropriate)
with                                                              (Name of
supplier and subcontractor).”
h. Subcontracting. The supplier has the responsibility to obtain from its
subcontractors all computer software and rights in it necessary to fulfill the
supplier’s obligations under this contract. If a subcontractor refuses to accept
terms affording the Postal Service such rights, the supplier must promptly bring
such refusal to the attention of the contracting officer and may not proceed
with subcontract award without further authorization.
i. Standard Commercial License or Lease Agreements. The supplier unconditionally
accepts the terms and conditions of this clause unless expressly provided
otherwise in this contract or in a collateral agreement incorporated in and made
part of this contract. Thus the supplier agrees that, notwithstanding any
provisions to the contrary contained in the supplier’s standard commercial
license or lease agreement pertaining to any restricted computer software
delivered under this contract, and irrespective of whether any such agreement
has been proposed before or after issuance of this contract of the fact that
such agreement may be affixed to or accompany the restricted computer software
upon delivery, the Postal Service has the rights set forth in this clause to
use, duplicate, or disclose any restricted computer software delivered under
this contract.
[***] Calculation Provision:
In the interest of implementing the intent of clause 3.2.1.3.1.4.2 Qty [***]
(BDS Technical Requirements Document (TRD) for Bio-Identifier Module (BIM), Rev
8.3, dated 21 September 2005) in an efficient manner, the Parties agree to
discuss and equitably resolve the [***] calculation reasonably associated with
the Supplier’s products provided under this agreement for use in BDS systems in
USPS facilities.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 1 - Incremental Period of Performance Table

                  Incremental                 Period Of   Incremental Period of
Performance   Cartridge   Applicable Unit     Performance   Definition  
Quantity   Price   Total Paid FY07-A  
Product shipped in support of FY07 prior to 10-1-06 (Q3-2006)
  [***]   $[***]   $[***] FY07-B  
Product shipped in support of FY07, from 10-1-06 (Q4-2006) through 8-14-07
  [***]   $[***]   $[***] FY07-C  
Product shipped in support of FY07, after 8-14-07
  [***]   $[***]   $[***]    
FY07 Totals
  [***]       $[***]    
 
               
FY07 Single Year Price*
  [***]   $[***]        
FY07 Multiyear Price*
  [***]   $[***]        
FY07Price Delta
      $[***]        
 
               
Credit Due to NGSS from Cepheid
for FY07 Multiyear Quantity Price Reduction
  [***]   [***]   $[***]    
 
                    Final FY07 Purchase Order
Value
(FY07 Total Paid — Credit Due)   $[***]

 
*See Attachment 2 — (5 Year OM/C Multi-year and Single Year Cartridge Pricing),
Table 1
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 2 — 5 Year OM/C Multi-Year and Single Year Cartridge Pricing
Table 1
Multi-Year Cartridge Pricinq

                                                  BA Taqman 5-Multi year        
  2007   2008   2009   2010   2011
< 100,000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
100,001 < 199,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
200,000 < 299,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
300,000 < 599,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
600,000 < 899,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
900,000 < 1,499,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
1,500,000<1,999,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
2,000,000 < 2,994,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
> 3,000,000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  

Table 2
Single Year Unit Pricing

                                                  BA Taqman 5 individual years  
Baseline   2007   2008   2009   2010   2011
< 100,000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
100,001 <199,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
200,000 <299,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
300,000 <599,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
600,000 <899,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
900,000 <1,499,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
1,500,000<1,999,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
2,000;000 < 2,999,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
> 3,000,000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 3 — Liquidated Damages

                                          Liquidated Damages                    
Cartridges Cancelled   2007   2008   2009   2010   2011
< 100,000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
100,001 < 199,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
200,000 < 299,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
300,000 < 599,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
600,000 < 899,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
900,000 < 1,999,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
2,000,000 < 2,999,999 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
> 3,000 000 units
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 4 — [***] Clause, Rev A, dated March 28, 2007
In the event that there is a [***] (as defined below in this Section 11) and
BUYER requests support from SELLER to investigate such [***], SELLER shall
employ reasonable efforts to develop and implement an agreed upon action plan to
identify the cause of [***]. Once the cause of [***] has been determined, BUYER
and SELLER will cooperate to make a scientific assessment of the best approach
to correct the cause of [***]. Considerations in that assessment will include
such variables as [***]. If the parties agree in their reasonable scientific
judgment that [***], SELLER will use reasonable efforts to develop an agreed
upon action plan and SELLER will use commercially reasonable efforts to
implement said action plan to correct the cause of [***]. In developing and
implementing the action plan to identify the cause of [***], assessing the
solutions, and in developing and implementing the action plan to correct the
cause of [***], SELLER agrees to spend up to a limit of $[***], at its then
standard hourly time and material rates, to modify its products and/or
processes, the goal of that modification being to prevent [***]. Once the
spending limit has been reached by SELLER, any additional effort may be
contracted for by way of a change order or a separate purchase order, either to
be negotiated between the parties at the time. For purposes of this Purchase
Order, a [***] means [***].
     After the SELLER and/or its subcontractors complete the [***] described
above, SELLER must notify BUYER in writing. [***] then SELLER will again enter
into the process described above, and as many times as necessary, until the
balance of the $[***] identified above is spent by SELLER. Thereafter,
additional support will be provided as requested by BUYER pursuant to a
negotiated change order or separate purchase order.
(b) Except for liability for breach of warranty by SELLER, Section 11(a), and
notwithstanding anything else in this Purchase Order, the above states the
entire liability of SELLER for [***].
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 5
3.5.3 Change Control (Rev A, dated 7 June 2007)
It is anticipated that the SELLER may need the ability to make changes to the
design during the life of the program.. These changes have the ability to affect
the overall system performance and design and need to be controlled. The SELLER
shall not make a change without submitting a VECR.
If the change being made by the SELLER does not impact the Form, Fit, and
Function of any item being provided, then the SELLER shall submit a Vendor
Engineering Change Request (VECR) for notification only and check the
appropriate block on the VECR form. BUYER approval is not required in this case.
The VECR shall detail:

  •   What the change consists of     •   The reason, or justification, for
making the change

If the change being made by the SELLER does impact the Form, Fit, and Function
of any item being provided, the SELLER shall submit a Vendor Engineering Change
Request (VECR) and receive approval from the BUYER before releasing the change,
such approval not to be unreasonably withheld. The data that defines form, fit
or function means technical data relating to an item or process identifying
source, size, configuration, mating and attachment characteristics, functional
characteristics (as defined by the performance specifications), all to the
extent necessary to permit physical and functional interchangeability; except
that for computer software, it means data identifying origin, functional
characteristics (as defined by the performance specifications), but specifically
excludes the source code, algorithm, process, formulas, and machine-level flow
charts of the computer software. For purposes of clarity, this definition of
Form, Fit, and Function is meant to capture those changes that are required to
be identified under the SAFETY Act.
The VECR shall detail:

  •   What the change consists of     •   The reason, or justification, for
making the change     •   The associated cost and/or schedule impact, if any    
•   The proposed break-in point (effectivity) by hardware serial number, or
reagent lot number, or SW version number depending on the type of item affected

A sample copy of a VECR form with instructions is included in Appendix A of this
SOW.
In any event, SELLER shall comply with Paragraph 22 of the Terms and Conditions.
The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 6 — 5 Year OM/C Multi-year Buffer Pricing
Table 1 — Buffer Pricing

                                                      2006   2007   2008   2009
  2010   2011
Buffer 1
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
Buffer 2
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  
Buffer 3
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 7 — 5 Year OM/C Multi-year Calibration, Repairables and Spare Part
Pricing
Table 1 — Calibration Pricing

                                              FY - 2007   FY - 2008   FY - 2009
  FY - 2010   FY - 2011
Calibration (Out of Warranty)
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]  

Table 2 — Repairables Pricing

                      Repairs   FY - 2007   FY - 2008   FY - 2009   FY - 2010  
FY - 2011
700-0491 (Heater)
  $[***]   $[***]   $[***]   $[***]   $[***]
300-2610 (Uniframe)
  $[***]   $[***]   $[***]   $[***]   $[***]
300-1531 (Horn Housing)
  $[***]   $[***]   $[***]   $[***]   $[***]
300-2571 (Encoder Label)
  $[***]   $[***]   $[***]   $[***]   $[***]
200-0488 (Horn)
  $[***]   $[***]   $[***]   $[***]   $[***]
300-1125 (DC Motor Worm Gear)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0955 (Motherboard Replacement
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0849 (Stepper Motor)
  $[***]   $[***]   $[***]   $[***]   $[***]
300-2250 (Plunger Rod)
  $[***]   $[***]   $[***]   $[***]   $[***]
200-0532 (Force Sensor)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0940 (Force Sensor Cable)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0851 (Latch)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0376 (I-Core Replacement)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0388 (I-Core PCB Replacement)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0427 (Excite Block)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0387 (Detect Block)
  $[***]   $[***]   $[***]   $[***]   $[***]
700-0521 (Gateway Board)
  $[***]   $[***]   $[***]   $[***]   $[***]
100-3055 (Power Supply Board — 75)
  $[***]   $[***]   $[***]   $[***]   $[***]
100-3056 (Power Supply Board — 30)
  $[***]   $[***]   $[***]   $[***]   $[***]
200-1057 (Wavewasher)
  $[***]   $[***]   $[***]   $[***]   $[***]
Motherboard Upgrade
  $[***]   $[***]   $[***]   $[***]   $[***]

Table 3 — GX Module Spare Part Pricing

      Quantity per 12 months   Price 1 – 10 units   $[***]/unit 11 – 50 units  
$[***]/unit 51 – 100 units   $[***]/unit 101 – 500 units   $[***]/unit 501 –799
units   $[***]/unit 800 units or greater   $[***]/unit

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 



--------------------------------------------------------------------------------



 



Attachment 8 — Technical Support Pricing
Table 1

     
FY-2007
  $[***]
FY-2008
  $[***]
FY-2009
  $[***]
FY-2010
  $[***]
FY-2011
  $[***]

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 